DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 07/21/2022, Applicant, on 09/21/2022.
Status of Claims
Claims 1-7, 10-11, 13, 15-17, and 19-20 are currently amended. 
Claims 8-9, 12, 14, and 20 are canceled. 
Claims 18 is original. 
Claims 21-25 are new.
Claims 1-7, 11, 13, 15-19, and 21-25 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 11-14 “In this way, the training and use of the machine learning model, as recited in claim 1, reflect an improvement that "improves the usefulness of the transaction storage system," "provide better inferences over time," and "improve security and conserve resources otherwise used to identify and/or correct fraud." Accordingly, amended claim 1 provides a practical application under Prong Two of Step 2A. 
Although potentially of different scope than claim 1, claims 10 and 16, as amended, recite similar features. Therefore, for at least these reasons, independent claims 1, 10, and 16, and the claims that depend thereon, are patent-eligible under 35 U.S.C. § 101. 
Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of claims 1-20 under 35 U.S.C. § 10”
The examiner respectfully disagrees.
The present claims are directed to the abstract idea of inferring item-level data based on transactions’ data without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Applicant amended the claims to add training, by a system, a machine learning model with historical transaction-level data and historical item-level data. With respect to the use of machine learning techniques, it is common practice that such computational models/techniques and algorithms are per se of an abstract mathematical nature, irrespective of whether they can be “trained” based on training data. Hence, a mathematical method may contribute to the technical character of an invention, if it serves as technical purpose or if it regards as specific technical implementation motivated by the internal function of a computer. Elements in the present claims do not solve a technical problem, but an administrative/business method, i.e. inferring item-level data based on transactional data. Since the mathematical algorithms or models used in the present application do not serve a technical purpose, but a business purpose, and their implementation does not go beyond generic technical implementation, the use of the artificial intelligence techniques, do not contribute to a technical character and they are to be part of the abstract idea. As such, training a machine learning model based on historical data do not integrate the claims into a practical application nor can be considered significantly more. As a result, the present claims recite an abstract idea and lack technical feature to be integrated into a practical application or account to significantly more, and the Examiner maintains the rejection of the pending claims under 5 USC § 101 in the present office action.
Response to Arguments - 35 USC § 102/103
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 14-15 “For at least the reasons presented in the interview and without acquiescing in the Examiner's rejection, the cited sections of the applied reference do not disclose at least "training, by a system, a machine learning model with historical transaction-level data and historical item- level data" or "wherein inferring the item-level data comprises: inputting, into the machine learning model, the transaction-level data to cause the machine learning model to output the item-level level data," as recited in claim 1, as amended. Independent claims 10 and 16, as amended, recite similar features. Therefore, independent claims 1, 10, and 16, and the claims that depend thereon, are patentable over the applied reference.”
The examiner respectfully disagrees.
The Examiner rejected the argued limitations as follow, A method, comprising: training, by a system, a machine learning model with historical transaction-level data and historical item-level data; [Unser, para. 0020, Unser teaches “In embodiments, the predictive models are trained on prior data and outcomes using a historical database of prior transactions and resulting correlations relating to a same user, different users, or a combination of a same and different users”] and wherein inferring the item-level data comprises: inputting, into the machine learning model, the transaction-level data  [Unser, para. 0020, Unser teaches “In embodiments, the predictive models are trained on prior data and outcomes using a historical database of prior transactions and resulting correlations relating to a same user, different users, or a combination of a same and different users”]. The Examiner asserts that Unser is using machine learning model trained on historical data for inferring item-level data from transactional data.
In conclusion, the Examiner maintains the rejections of the pending claims under 5 USC § 102/103 in the present office action.
Claim Objections
Claim 1 is objected to because of the following informality:  Claim 1 recites “output the item-level level data” it should read “output the item-level data”.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-7, 11, 13, 15-19, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-7, 11, 13, 15-19, and 21-25 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-7, 11, 13, 15-19, and 21-25 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of inferring item-level data based on transactions’ data. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “A method, comprising: receiving transaction-level data for a transaction, wherein the transaction-level data indicates a transaction amount of the transaction and a merchant associated with the transaction; inferring item-level data for the transaction, wherein the item-level data indicates one or more line items associated with the transaction; and outputting, by the system, an indication of the item-level data associated with the transaction”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mental Process because an ordinary person can reasonably analyze transaction data and deduce item-level data based on merchant, amount, conditions.... As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 10 and 16 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 10 and 16 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-7, 11, 13,15, 17-19, and 21-25 recite a Mental Process because the claimed elements describe a process for inferring item-level data based on transactions’ data. As a result, claims 2-7, 11, 13,15, 17-19, and 21-25 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “training, by a system, a machine learning model with historical transaction-level data and historical item-level data”, “receiving”, “by a system”, and “and wherein inferring the item-level data comprises: inputting, into the machine learning model, the transaction-level data to cause the machine learning model to output the item-level level data”. When considered in view of the claim as a whole, the step of “receiving” does not integrate the abstract idea into a practical application because “receiving” is an insignificant extra solution activity to the judicial exception and training a machine learning model is used to apply the abstract idea. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical applicationunder Step 2A Prong Two.
As noted above, claims 10 and 16 recite substantially similar limitations to those recited with respect to claim 1. Although claim 10 further recites “A system, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories” and claim 16 further recites “A non-transitory computer-readable medium storing a set of instructions”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 10 and 16 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-7, 11, 13,15, 17-19, and 21-25 do not include any additional elements beyond those recited by independent claims 1, 10, and 16. As a result, claims 2-7, 11, 13,15, 17-19, and 21-25 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “training, by a system, a machine learning model with historical transaction-level data and historical item-level data”, “receiving”, “by a system”, and “and wherein inferring the item-level data comprises: inputting, into the machine learning model, the transaction-level data to cause the machine learning model to output the item-level level data”. The step of “receiving” does not amount to significantly more than the abstract idea because “receiving” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 10 and 16 recite substantially similar limitations to those recited with respect to claim 1. Although claim 10 further recites “A system, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories” and claim 16 further recites “A non-transitory computer-readable medium storing a set of instructions”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 10 and 16 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-7, 11, 13,15, 17-19, and 21-25 do not include any additional elements beyond those recited by independent claims 1, 10, and 16. As a result, claims 2-7, 11, 13,15, 17-19, and 21-25 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-7, 11, 13, 15-19, and 21-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 7, 10-11, and 16-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Unser et al. (US 20150332414 A1).
Regarding claim 1. Unser teaches A method, comprising: training, by a system, a machine learning model with historical transaction-level data and historical item-level data; [Unser, para. 0020, Unser teaches “In embodiments, the predictive models are trained on prior data and outcomes using a historical database of prior transactions and resulting correlations relating to a same user, different users, or a combination of a same and different users”] receiving, by the system, transaction-level data for a transaction, wherein the transaction-level data indicates a transaction amount of the transaction and a merchant associated with the transaction; [Unser, Abstract, Unser teaches “the method comprising: receiving at a computer processor, payment card transaction record data including at least one of a customer identifier, a merchant identifier, and a transaction purchase amount corresponding to a product purchase transaction”] inferring, by the system, item-level data for the transaction, [Unser, Claim 1, Unser teaches “determining, using a predictive model, a likelihood indicator that a given type or category of product sold by the merchant matches that of the actual product purchased in the payment card transaction, by analyzing the transaction record data and comparing with historical data of previous payment card transactions” wherein the historical data is equivalent to the item level data] wherein the item-level data indicates one or more line items associated with the transaction, [Unser, figure 7, Unser teaches transactions with one or more line3 items associated with the transaction such as customer identifier, a class of merchant, an amount of the transaction, and a terminal identifier…] and wherein inferring the item-level data comprises: inputting, into the machine learning model, the transaction-level data  [Unser, para. 0020, Unser teaches “In embodiments, the predictive models are trained on prior data and outcomes using a historical database of prior transactions and resulting correlations relating to a same user, different users, or a combination of a same and different users”] to cause the machine learning model to output the item-level data; and outputting, by the system, an indication of the item-level data associated with the transaction  [Unser, para. 0029, Unser teaches “System 110 further includes device input/output interface 250 configured to receive and output network and transactions data and information to and/or from managing computer system 110 from and/or to peripheral devices and networks operatively coupled to the system”. In addition, para. 0058 teaches “Information concerning the determined item may be output (block 870) to third parties interested in providing advertisements and/or other information relating thereto”].  
Regarding claim 2. Unser teaches wherein the transaction-level data further indicates a geographic region associated with the transaction [Unser, para. 0033, Unser teaches “Database 310 contains a multiplicity of transaction data associated with managing computer system 110 (FIGS. 1 and 2). The transaction data is configured and processed via an analytics engine 350 to provide intelligent information and profiling of the transaction data for categorizing products, customers, merchants, services, geographic regions” wherein geographic regions are intelligent data used for the analysis (inferring)].  
Regarding claim 3. Unser teaches wherein the transaction-level data further indicates a transaction time associated with the transaction [Unser, para. 0006, Unser teaches “Temporal purchase sequencing of transactions of the customer may be performed over a given time interval and correlated with the transaction record data to determine one or more trends of customer behavior indicative of the likelihood that a given category or type of product sold by the merchant is representative of the type or category of product purchased in the transaction” wherein inferring product type based on transaction time].  
Regarding claim 7. Unser teaches further comprising: determining return data or warranty data associated with an item included in the item-level data; and providing the return data or the warranty data for display in association with the item-level data [Unser, para. 0058, Unser teaches “Additional factors in predicting certain products for a given transaction include checking the return flag (block 860) and analyzing history data to determine the nature of the return and of the original product purchase and/or new product purchased. The terminal ID may be checked in relation to the original transaction as well as the return, in addition to the transaction return amount and original purchase amount” wherein providing item return data. See also Unser’  figure 7].  
Regarding claim 10. Unser teaches A system, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: [Unser, Claim 13, Unser teaches “A system for determining market information for consumers of unregulated utility services based on payment card transaction data, the system comprising: one or more data storage devices containing payment card transaction data of a plurality customers and merchants, the payment card transaction data including customer information, merchant information, and transaction amounts; one or more processors; a memory in communication with the one or more processors and storing program instructions, the one or more processors operative with the program instructions to”] train a machine learning model with historical transaction-level data and historical item-level data; [Unser, para. 0020, Unser teaches “In embodiments, the predictive models are trained on prior data and outcomes using a historical database of prior transactions and resulting correlations relating to a same user, different users, or a combination of a same and different users”] receive transaction-level data for a transaction, wherein the transaction-level data indicates a transaction amount of the transaction, a merchant associated with the transaction, and a  geographic region associated with the transaction; [Unser, Abstract, Unser teaches “the method comprising: receiving at a computer processor, payment card transaction record data including at least one of a customer identifier, a merchant identifier, and a transaction purchase amount corresponding to a product purchase transaction”] infer item-level data associated with the transaction, [Unser, Claim 1, Unser teaches “determining, using a predictive model, a likelihood indicator that a given type or category of product sold by the merchant matches that of the actual product purchased in the payment card transaction, by analyzing the transaction record data and comparing with historical data of previous payment card transactions” wherein the historical data is equivalent to the item level data] wherein the item-level data includes data not included in the transaction-level data, [Unser, figure 7, Unser teaches transactions with one or more line3 items associated with the transaction such as customer identifier, a class of merchant, an amount of the transaction, and a terminal identifier…] and wherein the one or more processors, when inferring the item-level data, areconfigured to: input the transaction-level data into the machine learning model [Unser, para. 0020, Unser teaches “In embodiments, the predictive models are trained on prior data and outcomes using a historical database of prior transactions and resulting correlations relating to a same user, different users, or a combination of a same and different users”] to cause the machine learning model to output the item-level data; and output an indication of the item-level data associated with the transaction  [Unser, para. 0029, Unser teaches “System 110 further includes device input/output interface 250 configured to receive and output network and transactions data and information to and/or from managing computer system 110 from and/or to peripheral devices and networks operatively coupled to the system”. In addition, para. 0058 teaches “Information concerning the determined item may be output (block 870) to third parties interested in providing advertisements and/or other information relating thereto”]. 
Regarding claim 11, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. Claim 3 is a method claim while claim 11 is directed to a system which is anticipated by Unser claim 13. 
Regarding claim 16, Unser teaches A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a system, cause the system to: [Unser, para. 0081, Unser teaches “For example, a non-transitory computer-readable storage medium may store thereon instructions that when executed by a processor result in performance according to any of the embodiments described herein”] train a machine learning model with historical transaction-level data and historical item-level data; [Unser, para. 0020, Unser teaches “In embodiments, the predictive models are trained on prior data and outcomes using a historical database of prior transactions and resulting correlations relating to a same user, different users, or a combination of a same and different users”] receive transaction-level data for a transaction, wherein the transaction-level data indicates a transaction amount of the transaction and a merchant associated with the transaction; [Unser, Abstract, Unser teaches “the method comprising: receiving at a computer processor, payment card transaction record data including at least one of a customer identifier, a merchant identifier, and a transaction purchase amount corresponding to a product purchase transaction”] infer item-level data for the transaction, [Unser, Claim 1, Unser teaches “determining, using a predictive model, a likelihood indicator that a given type or category of product sold by the merchant matches that of the actual product purchased in the payment card transaction, by analyzing the transaction record data and comparing with historical data of previous payment card transactions” wherein the historical data is equivalent to the item level data] wherein the item-level data indicates one more line items associated with the transaction and not indicated in the transaction-level data,   [Unser, figure 7, Unser teaches transactions with one or more line3 items associated with the transaction such as customer identifier, a class of merchant, an amount of the transaction, and a terminal identifier…] and wherein the one more instructions, that cause the one or more processors to infer the item-level data, cause the one or more processors to: input the transaction-level data into the machine learning model  [Unser, para. 0020, Unser teaches “In embodiments, the predictive models are trained on prior data and outcomes using a historical database of prior transactions and resulting correlations relating to a same user, different users, or a combination of a same and different users”] to cause the machine learning model to output the item-level data; and output an indication of the item-level data inferred for the transaction [Unser, para. 0029, Unser teaches “System 110 further includes device input/output interface 250 configured to receive and output network and transactions data and information to and/or from managing computer system 110 from and/or to peripheral devices and networks operatively coupled to the system”. In addition, para. 0058 teaches “Information concerning the determined item may be output (block 870) to third parties interested in providing advertisements and/or other information relating thereto”].    
Regarding claim 17, Unser teaches wherein the transaction-level data further indicates a geographic region associated with the transaction [Unser, para. 0033, Unser teaches “Database 310 contains a multiplicity of transaction data associated with managing computer system 110 (FIGS. 1 and 2). The transaction data is configured and processed via an analytics engine 350 to provide intelligent information and profiling of the transaction data for categorizing products, customers, merchants, services, geographic regions” wherein geographic regions associated with a transaction] and a transaction time associated with the transaction [Unser, para. 0006, Unser teaches “Temporal purchase sequencing of transactions of the customer may be performed over a given time interval and correlated with the transaction record data to determine one or more trends of customer behavior indicative of the likelihood that a given category or type of product sold by the merchant is representative of the type or category of product purchased in the transaction” wherein inferring product type based on transaction time].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 4-6, 13, 18-19 and 21-25 are rejected under 35 U.S.C. 103 as being un-patentable over Unser in view of Gorman et al. (US 20190012733 A1).
Regarding claim 4. Unser teaches all of the limitations of claim 1 (as above). Unser does not specifically teach, however, Gorman teaches wherein outputting the indication of the item-level data comprises providing the item-level data for display in association with the transaction [Gorman, fig 2A, Gorman shows item-level data (888 Taxi corporation MN) inferred in association with a second transaction].  
Unser teaches a computerized predictive model for determining an indicator for the transaction record based on at least one of a customer identifier, a class of merchant, an amount of the transaction and Gorman teaches Methods, systems, and computer programs are presented for reconciling a transaction against data in a database to identify the transaction parameters based on text descriptors provided for the transaction. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Unser to incorporate the teaching of Gorman by displaying the inferred product in association with the transaction.  The motivation to combine Unser with Gorman has the advantage of  automatically identify the nature of a transaction [Gorman, para. 0005].
Regarding claim 5. Unser in view of Gorman teaches all of the limitations of claim 4 (as above). Unser does not specifically teach, however, Gorman teaches further comprising outputting an indication that the item-level data has been inferred for the transaction [Gorman, fig 2A, Gorman shows suggested reconciliation and other possible matches as item-level data]	
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Unser to incorporate the teaching of Gorman by outputting an indication that the item-level data has been inferred for the second transaction.  The motivation to combine Unser with Gorman has the advantage of  automatically identify the nature of a transaction [Gorman, para. 0005].  
Regarding claim 6. Unser in view of Gorman teaches all of the limitations of claim 4 (as above). Unser does not specifically teach, however, Gorman teaches further comprising providing, for display, an input mechanism that permits a user to: confirm that the item-level data is accurate, provide input indicating that the item-level data is inaccurate, or modify the item-level data  [Gorman, fig 2A, Gorman shows a confirmation tab]	
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Unser to incorporate the teaching of Gorman by providing a confirmation tab to confirm match of a second item-level data.  The motivation to combine Unser with Gorman has the advantage of  automatically identify the nature of a transaction [Gorman, para. 0005].  
Regarding claim 13. Unser teaches all of the limitations of claim 10 (as above). Unser does not specifically teach, however, Gorman teaches wherein the one or more processors are further configured to: determine that a confidence score, associated with inferring the item-level data, satisfies a threshold; and wherein the indication is output based on determining that the confidence score satisfies the threshold [Gorman, claim 5, Gorman teaches “wherein the machine-learning program identifies a score for each of the one or more suggestions, the method further comprising: for the suggestion with a highest score, checking if the score is above a first predetermined threshold; and automatically reconciling the first transaction with the suggestion with the highest score when the highest score is above the first predetermined threshold” wherein the score of a suggestion (inferring the second item-level data) is equivalent to a inferring confidence score for the second item-level data that satisfies a threshold]	
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Unser to incorporate the teaching of Gorman by determining an inferring confidence score.  The motivation to combine Unser with Gorman has the advantage of  automatically identify the nature of a transaction [Gorman, para. 0005].  
Regarding claim 18. Unser teaches all of the limitations of claim 16 (as above). Unser does not specifically teach, however, Gorman teaches wherein the one or more line items each identify at least one of a product, a product category, a service, a service category, or a tax amount [Gorman, fig 2A, Gorman shows suggested reconciliation of a service “Taxico taxi service”]	
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Unser to incorporate the teaching of Gorman by outputting a service as a data.  The motivation to combine Unser with Gorman has the advantage of  automatically identify the nature of a transaction [Gorman, para. 0005].
Regarding claim 19, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. Claim 4 is a method claim while claim 19 is directed to a non-transitory computer-readable medium which is anticipated by Unser para. 0081. 
Regarding claim 21, Unser teaches all of the limitations of claim 1 (as above). Unser does not specifically teach, however, Gorman teaches wherein the transaction-level data further indicates a tax amount associated with the transaction  [Gorman, para. 0021, Gorman teaches  “Reconciliation features are identified for the MLP, such as information about transactions (e.g., description, amount, date), information about companies (e.g., location, industry, number of employees), and accounting data (e.g., payee information, account number, account name, tax rate, invoices, bills), or any combination thereof” wherein transaction-level data further indicates a tax amount]	
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Unser to incorporate the teaching of Gorman by including tax amount in transaction-level.  The motivation to combine Unser with Gorman has the advantage of  automatically identify the nature of a transaction [Gorman, para. 0005].
   Regarding claim 22, Unser teaches all of the limitations of claim 1 (as above). Unser does not specifically teach, however, Gorman teaches wherein the one or more line items each identify at least one of a product, a product category, a service, a service category, or a tax amount [Gorman, figure 2A, Gorman teaches a description of the service “taxi service”]	
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Unser to incorporate the teaching of Gorman by including a service category.  The motivation to combine Unser with Gorman has the advantage of  automatically identify the nature of a transaction [Gorman, para. 0005].
Regarding claim 23, the claim recites analogous limitations to claim 21 above, and is therefore rejected on the same premise. Claim 21 is a method claim while claim 23 is directed to a system which is anticipated by Unser claim 13. 
 Regarding claim 24, the claim recites analogous limitations to claim 22 above, and is therefore rejected on the same premise. Claim 22 is a method claim while claim 24 is directed to a system which is anticipated by Unser claim 13.
Regarding claim 25, the claim recites analogous limitations to claim 21 above, and is therefore rejected on the same premise. Claim 21 is a method claim while claim 25 is directed to a non-transitory computer-readable medium which is anticipated by Unser para. 0081. 
Claim 15 is rejected under 35 U.S.C. 103 as being un-patentable over Unser in view of Kursun et al. (US 20200184326 A1).
Regarding claim 15, Unser teaches all of the limitations of claim 10 (as above). Unser does not specifically teach, however, Kursun teaches wherein the one or more processors are further configured to: determine a confidence score associated with inferring the item-level data; select a classification label, from a set of classification labels, for the item-level data based on the confidence score, wherein different classification labels included in the set of classification labels describe an item in the item-level data with a different degree of specificity; and wherein the one or more processors, when outputting the indication of the item- level data, are configured to output the classification label [Kursun, para. 0064, Kursun teaches “In some embodiments, in response to determining the optimal expert mix, the system may be configured to transmit control signals configured to communicate to one or more devices associated with at least the portion of the one or more experts, a request to assign a classification label to the transaction. In response, the system may be configured to receive one or more classification labels from at least the portion of the one or more experts to classify the transaction. In some embodiments, the one or more classification labels may include a reason code, a confidence score, and additional information to other experts” wherein transaction’s classification label associated with a confidence score]	
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Unser to incorporate the teaching of Kursun by associating a confidence score to a transaction label.  The motivation to combine Unser with Kursun has the advantage of  optimization system to improve the selection of analysts involved in the class labelling process for improved performance in deep learning systems [Kursun, para. 0002].
  Conclusion
Applicant's amendments and arguments dated 09/21/2022 necessitated the reformulation of the 35 USC § 101 and the 35 USC § 102/103 rejections presented in this Office action of the pending claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.
/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623